DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the perfection of priority have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga 20160270013 in view of Chun 20100174809 and further in view of Cheng 20150245340.

As to claim 4, Soriaga discloses a terminal comprising: a receiving unit that receives, from a base station, first area identification information [SIB,SFN Sync, Chirp, Zone ID] that is identification information of an area in which a system information block (SIB)is common to cells; a storage unit that stores second area identification information received before reception of the first area identification information; and a control unit that requests the SIB to the base station when determining that the first area identification information is new/update, wherein the area includes the cells, and the SIB is common to the cells in the area (see par. 0080-0081, 0098, 0107). Soriaga does not explicitly disclose comparing the ID’s. In an analogous art, Chun discloses a control unit that compares the first area identification information with the second area identification information to determine that the first received area identification information is different from the second stored area identification information (see par. 0057-0058). Therefore, it would have been obvious to one of the ordinary skills in the art to compare the ID’s for the simple purpose of an easy way to determine if there has been a change in the system and update the parameters for proper operation. The previous references fail to disclose transmitting a random access preamble to the base station. In another analogous art, Cheng discloses the terminal transmits a random access preamble to the base station (see par. 0020, 0134). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility Physical Random Access Channel.

As to claim 11, Soriaga discloses a system information acquisition method performed by a terminal comprising: receiving, from a base station, first area identification information that is identification information [SIB,SFN Sync, Chirp, Zone ID] of an area in which a system information block (SIB) is common to cells; storing, by the terminal, second area identification information that is received before the first area identification information; and requesting the SIB to the base station when determining that the first area identification information is new/update, wherein the area includes the cells, and the SIB is common to the cells in the area (see par. 0080-0081, 0098, 0107). Soriaga does not explicitly disclose comparing the ID’s. In an analogous art, Chun discloses a control unit that compares the first area identification information with the second area identification information to determine that the first received area identification information is different from the second stored area identification information (see par. 0057-0058). Therefore, it would have been obvious to one of the ordinary skills in the art to compare the ID’s for the simple purpose of an easy way to determine if there has been a change in the system and update the parameters for proper operation. The previous references fail to disclose transmitting a random access preamble to the base station. In another analogous art, Cheng discloses the terminal transmits a random access preamble to the base station (see par. 0020, 0134). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility Physical Random Access Channel.

As to claim 13, Soriaga discloses a base station comprising: a transmission unit that transmits, to a terminal, first area identification information that is identification information [SIB,SFN Sync, Chirp, Zone ID] of an area in which a system information block (SIB) is common to cells; wherein the terminal receives the first area identification information with second area identification information that is received by the terminal before the first area identification information and stored by the terminal and a receiving unit that receives a request for the SIB from the terminal when the terminal determines that the first area identification information is new/update, wherein the area includes the cells, and the SIB is common to the cells in the area (see par. 0080-0081, 0098, 0107). Soriaga does not explicitly disclose comparing the ID’s. In an analogous art, Chun discloses a control unit that compares the first area identification information with the second area identification information to determine that the first received area identification information is different from the second stored area identification information (see par. 0057-0058). Therefore, it would have been obvious to one of the ordinary skills in the art to compare the ID’s for the simple purpose of an easy way to determine if there has been a change in the system and update the parameters for proper operation. The previous references fail to disclose transmitting a random access preamble to the base station. In another analogous art, Cheng discloses the terminal transmits a random access preamble to the base station (see par. 0020, 0134). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility Physical Random Access Channel.

As to claim 14, Soriaga discloses a system comprising: a terminal comprising: a receiving unit that receives, from a base station, first area identification information [SIB,SFN Sync, Chirp, Zone ID] that is identification information of an area in which a system information block (SIB) is common to cells; a storage unit that stores second area identification information received before reception of the first area identification information; and a control unit that requests the SIB to the base station when determining the first area identification information is different from the previous area identification information, wherein the area includes the cells, and the SIB is common to the cells in the area (see par. 0080-0081), and a base station comprising: a transmission unit that transmits, to the terminal, the first area identification information [SIB,SFN Sync, Chirp, Zone ID that is identification information of the area in which the system information block (SIB) is common to cells; and a receiving unit that receives a request for the SIB from the terminal when the first area identification information is different from previous area identification information (see par. 0080-0081, 0098, 0107). Soriaga does not explicitly disclose comparing the ID’s. In an analogous art, Chun discloses a control unit that compares the first area identification information with the second area identification information to determine that the first received area identification information is different from the second stored area identification information (see par. 0057-0058). Therefore, it would have been obvious to one of the ordinary skills in the art to compare the ID’s for the simple purpose of an easy way to determine if there has been a change in the system and update the parameters for proper operation. The previous references fail to disclose transmitting a random access preamble to the base station. In another analogous art, Cheng discloses the terminal transmits a random access preamble to the base station (see par. 0020, 0134). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility Physical Random Access Channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647